Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-21-21 was filed after the mailing date of the Notice of Allowability on 12-17-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance


The following is an examiner' s statement of reasons for allowance: 
-Claims 17-29 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 17.
A method for establishing a communication connection between a network node and a communication partner in a data network, wherein the method includes the following steps: 
receiving at the network node at least one message via a wireless interface from the communication partner, wherein the at least one message is a verification message, and verification data is attached to the verification message, and includes a transmitter 
verifying, via the network node, the communication partner by a comparison, based on a correlation known to the network node and/or communicated by the communication partner to the network node, of the transmitter measured data image with a receiver measured data image created separately from the transmitter measured data image, and which is stored in a data memory of the network node; 
wherein after the verification of the communication partner, the network node creates at least one virtual network node on the basis of the correlation.

Independent Claim 19. 
	A network node comprising: 
at least one transducer, 
at least one wireless interface, 
at least one processor unit, and 
at least one data memory, 
wherein program logic executable by the network node is implemented in the network node, characterized in that the executable program logic of the network node is configured and arranged to 
receive at the network node at least one message via a wireless interface from a communication partner, wherein the at least one message is a verification message, and verification data is attached to the verification message and includes a transmitter 
verify, via the network node, the communication partner by a comparison, based on a correlation known to the network node and/or communicated by the communication partner to the network node, of the transmitter measured data image with a receiver measured data image created separately from the transmitter measured data image, and which is stored in the at least one data memory of the network node; 
wherein the executable program logic of the network node is further configured and arranged, after the verification of the communication partner, to create at least one virtual network node on the basis of the correlation.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodriguez (US 2018/0165781 A1) discloses that a digital identity system comprises an enrolment module configured to receive a data item captured from an identity document, and create in persistent electronic storage a digital identity comprising the data item, a credential creation module configured to issue to a user device a credential bound to the digital identity, and a validation service. The validation service is configured to receive an electronic message comprising the credential and identifying a target device, validate the credential, and if the credential is valid, use the credential to transmit an electronic message to the target device, so as to render the data item of the digital identity available to the target device {Figs.4, A1-A3, A6a}.

	Loughlin-Mchugh (US 2016/0239657 A1) discloses a digital identity system including an enrolment module executing on a processor configured to receive a data item from an enrolling device and to create in persistent electronic storage a digital profile comprising the data item. The system also includes a credential creation module executing on a processor configured to generate a credential from a random sequence, to associate the credential with the digital profile in a database, and to transmit the credential to the enrolling device. The system further includes a publication module executing on a processor configured, in response to later presentation of the credential to the digital identity system, to publish the digital profile by storing a version of the digital profile in a memory location accessible to a device presenting the credential {Figs.1, 2, 3a, 6a, 11c, 11e, 11g, 11h}.
	Wang (US 2018/0324177 A1) discloses a method and apparatus for registering a user uses biometric authentication and authenticating the identities of interacting parties 
	Holman (US 2015/0104012 A1) discloses methods and systems include acquiring a device-based encrypted image that is an image that has previously been encrypted through use of a particular device code associated with an image capture device configured to capture the image, wherein the image includes a representation of a feature of an entity, decrypting the device-based encrypted image in response to an indication that the image has been approved for decryption, and creating a client-based encrypted image through encryption of the decrypted image through use of a particular client code that is associated with a client that is linked to the image capture device configured to capture the image {Figs.1,3, 5}.
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/
Primary Examiner, Art Unit 2464